DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. US 2020/0018512 Al.
Re claim 1, WANG et al. teach an air conditioner indoor unit comprising: a body (figs 1-2) including an air outlet (20); an outer air deflector (42) located at the air outlet and configured to open and close the air outlet, the outer air deflector including a plurality of vent holes (47, figs 8-9) penetrating the outer air deflector along a thickness direction of the outer air deflector; and an inner air deflector (41) located at an inner side of the outer air deflector, and configured to expose and cover at least part of the outer air deflector (figs 1-2).



 
 


    PNG
    media_image1.png
    600
    908
    media_image1.png
    Greyscale


Re claim 3, WANG et al. teach   one of the vent holes includes a first hole section and a second hole section that are sequentially connected in an air outflow direction (noting a 3 by 15 configuration of holes capable of meeting the claim limitation in a variety of interpretations, fig 8, also noting air outflow direction may include some airflow along the plate, since air is capable is travelling many different paths during the intended use ). 

	
	 Re claim  8, WANG et al. teach   one of the vent holes has an inlet area and an outlet area, the inlet area being no greater than the outlet area (fig 5).
 

Re claim 10, WANG et al. teach   hole diameters of a part of the vent holes sequentially decrease, increase, or remain unchanged in a direction from a top of the outer air deflector to a bottom of the outer air deflector (fig 8).

Re claim 11, WANG et al. teach   a part of the vent holes are sequentially arranged along a straight line or a curve (fig 8).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al.

Additionally, it would have been an obvious matter of design choice to provide one of the vent holes has a circular, elliptical, triangular, or polygonal cross section, since such a modification would have involved a mere change in the size of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part B.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of CN206618019U  .
Additionally Re claim 2, CN206618019U teach a sum of areas of the plurality of vent holes is not less than 50% of a total area of the outer air deflector to provide an aperture ratio (paras 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by CN206618019U  in the WANG et al. invention in order to advantageously allow for improved pressurized airflow.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of CHEN CN2731543Y, as cited on the IDS.
Additionally Re claim 2, CHEN teach a sum of areas of the plurality of vent holes is not less than 50% of a total area of the outer air deflector to provide cooling function and air flow in a plate (paras 1-8).

Additionally Re claim 17, CHEN teach one of the vent holes has a circular, elliptical, triangular, or polygonal cross section (para ) to provide cooling function and air flow in a plate (paras 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by CHEN in the WANG et al. invention in order to advantageously allow for densely disposed holes to ensure good ventilation conditions (paras 1-8).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of DE2351232A1.
Re claim 4, WANG et al.  fail to explicitly teach the hole details, however, DE2351232A1 teach an outlet size of the first hole section is larger than an inlet size of the second hole section, a parting surface being formed between the first hole section and the second hole section  (paras 3-5, figs ) to provide exhaust air control.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by DE2351232A1 in the WANG et al. invention in order to advantageously allow for laminar flow and noise reduction (paras 1-10).
Re claim 5, WANG et al. and  DE2351232A1 teach wherein the parting surface is a plane.
.
 Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of Lee et al.  US 20180313552 A1.
Re claim 7, WANG et al. fail to explicitly teach gradually tapers.
Lee et al.  teach the first hole section gradually tapers in the air outflow direction, and the second hole section gradually expands in the air outflow direction to control air flow (fig 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include gradually tapers  as taught by Lee et al.  in the WANG et al.   invention in order to advantageously allow for ideal windspeed with maximum airflow holes.


Re claim 9, WANG et al. fail to explicitly teach gradually tapers.
Lee et al.  teach the inlet area is smaller than the outlet area to control air flow (fig 4, Inlet area tapers and thus is smaller before the outlet fully tapers back out).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include gradually tapers  as taught by Lee et al.  in the WANG et al.   invention in order to advantageously allow for ideal windspeed with maximum airflow holes.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of KIM US 20180172288 A1

Re claim 12, WANG et al. fail to explicitly teach details of the size.
KIM teach one of the vent holes has a hole diameter ranging from 2 mm to 4 mm to provide a hole size for airflow (para 96).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by KIM in the WANG et al.  invention in order to advantageously allow for optimum airflow and air-conditioning.
 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of Liu CN 108954762 A
.
Re claim 12, WANG et al. fail to explicitly teach details of the size.
Liu  teach one of the vent holes has a hole diameter ranging from 2 mm to 4 mm to provide a hole size for airflow(“3 mm to 15 mm”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by Liu in the WANG et al.  invention in order to advantageously allow for optimum airflow and air-conditioning.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of Lee’552 US 20180313552 A1.
Re claim 12, WANG et al. fail to explicitly teach details of the size.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by Lee’552 in the WANG et al.  invention in order to advantageously allow for optimum airflow and air-conditioning.
 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of , CN104676758 as cited on the IDS.
WANG et al. fail to explicitly teach details of the angle.
CN104676758 teach an angle between a central axis of one of the vent holes and a horizontal plane when the outer air deflector is perpendicular to an air outflow direction ranges from -10° to 10 ° to create an array of airflow angles (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the angle as taught by CN104676758 in the WANG et al.  invention in order to advantageously allow for an array of airflow angles and improved diffusion.
 
 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of Pesch US 6942563 B2.
WANG et al. fail to explicitly teach details of the angle.
Pesch teach an angle between a central axis of one of the vent holes and a horizontal plane when the outer air deflector is perpendicular to an air outflow direction ranges from -10° to 10 ° to create an array of airflow angles (figs, W1-W4).
.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of US 20180172288 A1.
WANG et al. fail to explicitly teach details of the angle.
[B] teach an angle between a central axis of one of the vent holes and a horizontal plane when the outer air deflector is perpendicular to an air outflow direction ranges from -10° to 10 ° to provide directional airflow in a blade (para 177).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the angle as taught by [B] in the WANG et al.  invention in order to advantageously allow for an air conditioner  may discharge air in various ways by differing the direction, speed, and/or  amount of the air


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al in view of YAMAMOTO US 20180142129 A1.
Re claim 15, WANG et al. fail to explicitly teach details of the materials.
YAMAMOTO teach the inner air deflector is made of at least one of ordinary acrylonitrile-styrene-butadiene copolymer (ABS), modified ABS, polycarbonate (PC), or modified PC (noting in the instant combination the material construction is applied to the primary reference structure ion an obvious engineering design choice) to provide a material selection well known in the art (para 70).

 

Re claim 16, WANG et al. fail to explicitly teach details of the materials.
YAMAMOTO teach the outer air deflector is made of at least one of ordinary acrylonitrile-styrene-butadiene copolymer (ABS), modified ABS, polycarbonate (PC), or modified PC (noting in the instant combination the material construction is applied to the primary reference structure ion an obvious engineering design choice) to provide a material selection well known in the art (para 70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by YAMAMOTO in the WANG et al.  invention in order to advantageously allow for anti-fouling properties in an air conditioner (para 70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150096723 A1, US 20160327297 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763